     Case 3:20-cv-00406-AJB-WVG Document 18 Filed 07/22/20 PageID.143 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DARRYL DUNSMORE,                               Case No.: 3:20-cv-00406-AJB-WVG
      Inmate Booking No. 19777041,
12
                                        Plaintiff,   ORDER:
13
                          vs.                        (1) GRANTING MOTION TO
14
                                                     STRIKE AMENDED COMPLAINT
15                                                   [ECF No. 15]; and
      STATE OF CALIFORNIA; SAN DIEGO
16    COUNTY; SAN DIEGO SHERIFF’S                    (2) DIRECTING CLERK OF COURT
17    DEP’T; DEPARTMENT OF                           TO FILE AMENDED COMPLAINT;
      CORRECTIONS; GORE                              MOTION FOR CIVIL CONTEMPT;
18    XAVIER BECCERA; ATTORNEY                       MOTION TO APPOINT COUNSEL;
19    GENERAL,                                       MOTION FOR TEMPORARY
                                     Defendants.     RESTRAINING ORDER AND
20
                                                     PRELIMINARY INJUNCTION [ECF
21                                                   No. 13]
22
23   I.    Procedural History
24         On March 2, 2020, Darryl Dunsmore (“Plaintiff”), currently housed at the San
25   Diego Central Jail located in San Diego, California, and proceeding pro se, filed a civil
26   rights action pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) In addition,
27   Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
28   § 1915(a). (See ECF No. 3.)

                                                                             3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 18 Filed 07/22/20 PageID.144 Page 2 of 3



 1          On April 6, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
 2   simultaneously DISMISSED his Complaint for failing to state a claim upon which relief
 3   could be granted. (See ECF No. 4.) Plaintiff was granted leave to file an amended
 4   pleading in order to correct the deficiencies of pleading identified in the Court’s Order.
 5   (See id.)
 6          On July 1, 2020, Plaintiff filed his First Amended Complaint (“FAC”). (See ECF
 7   No. 11.) In addition, to his FAC, Plaintiff submitted a declaration from Ken Karan 1, an
 8   attorney who declares that he personally met with Plaintiff on April 21, 2020. (See id.,
 9   ECF No. 11 at 18.) Karan declares that Plaintiff asked him to mail an amended pleading
10   in this matter on his behalf and he “personally put the amended complaint in an envelope
11   and mailed it to this Court with first class postage pre-paid” on or about April 22, 2020.
12   (Id.) However, he notes that a review of the Court’s docket indicates that the amended
13   complaint had not been filed. (Id.)
14          On July 17, 2020, Ken Karan submitted a second declaration in which he indicates
15   that he was incorrect in his previous declaration and in fact, he had not previously mailed
16   Plaintiff’s amended pleading which he recently discovered while “moving file boxes.”
17   (Karan Decl, ECF No. 13 at 1.) Karan attaches as an exhibit the “true and correct
18   original of the amended complaint Mr. Dunsmore is attempting to file.” (Id. at 2.) Also
19   attached to Karan’s second declaration is a “Motion for Civil Contempt,” “Motion for
20   Appointment of Counsel,” “Motion for Temporary Restraining Order and Preliminary
21   Injunction,” along with a “First Amended Complaint.” (Id. at 3-26.)
22          On July 17, 2020, the Plaintiff filed a motion to strike the amended complaint filed
23   on July 1, 2020 and asks that the Court file the First Amended Complaint (“FAC”)
24   attached to Karan’s second declaration be filed as his amended pleading.
25
26
27
     1
       Karan has not submitted a substitution of attorney in this matter and thus, it does not appear that Karan
28   is representing Plaintiff in the matter before this Court.

                                                                                         3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 18 Filed 07/22/20 PageID.145 Page 3 of 3



 1   II.   Conclusion and Order
 2         For the reasons set forth above, the Court:
 3         GRANTS Plaintiff’s Motion (ECF No. 15) and directs the Clerk of Court to
 4   STRIKE the amended complaint filed on July 1, 2020 (ECF No. 11).
 5         It is further Ordered that:
 6         The Clerk of Court is directed to file Plaintiff’s First Amended Complaint, see
 7   ECF No. 13 at 17-26, Motion for Civil Contempt, see ECF No. 13 at 3-4, Motion for
 8   Appointment of Counsel, see ECF No. 13 at 5-6, and Motion for Temporary Restraining
 9   Order and Preliminary Injunction, see ECF No. 13 at 7-16 as separate entries in the
10   Court’s docket.
11
12   IT IS SO ORDERED.
13
14   Dated: July 22, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           3:20-cv-00406-AJB-WVG
